AFFIRMED and Opinion Filed January 8, 2021




                                             S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01289-CV

                            JESSICA L. JOHNSON, Appellant
                                         V.
                           WELLS FARGO BANK, NA, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-19-03662

                             MEMORANDUM OPINION
                 Before Justices Partida-Kipness, Pedersen, and Goldstein
                               Opinion by Justice Goldstein
        Wells Fargo obtained a summary judgment against Johnson for the unpaid

balance of her Wells Fargo credit card. Johnson, who is pro se, appeals the

judgment, raising five issues. Johnson’s brief lacks any citations to the record and

does not include any authority in support of her complaints,1 nor does her argument

explain, even summarily, why the issues she raises constitute errors by the trial court

which could have resulted in an erroneous judgment against her.



1
  Johnson cites two cases filed against Wells Fargo in unrelated matters, but those cases are not authorities
that support her arguments or relate to the judgment rendered against her.
       Although we liberally construe pro se briefs, we hold pro se litigants to the

same standards as licensed attorneys and require them to comply with our rules of

procedure. In re N.E.B., 251 S.W.3d 211, 211–12 (Tex. App.—Dallas 2008, no

pet.). Excusing pro se litigants from complying with rules would provide them with

an unfair advantage over litigants represented by counsel. Id.

       Briefs filed in this Court must contain, among other items, a non-

argumentative statement of the facts, supported by record references, and a clear and

concise argument for the contention made with appropriate citations to authorities

and the record. TEX. R. APP. P. 38.1; Amrhein v. Bollinger, 593 S.W.3d 398, 401

(Tex. App.—Dallas 2019, pet. denied). Short conclusory statements, unsupported

by legal citations do not suffice. Amrhein, 593 S.W.3d at 401. Nor will we search

the record for facts or conduct legal research where the party asserting error has

failed to do so. Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895

(Tex. App.—Dallas 2010, no pet.). Undertaking these tasks would position us as

advocates rather than judges. Amrehein, 593 S.W.3d at 401; Bolling, 315 S.W.3d at

895.

       Despite our request for an amended brief in which we identified Johnson’s

failure to comply with Rule 38.1, she did not file an amended, compliant brief. Each

issue she raised as error is accordingly subject to waiver on that basis. Unifund CCR

Partners v. Weaver, 262 S.W.3d 796, 797 (Tex. 2008) (per curiam) (“We will not

consider factual assertions that appear solely in briefs and are not supported by the

                                        –2–
appellate record.”); In re J.A.M.R., 303 S.W.3d 422, 425 (Tex. App.—Dallas 2010,

no pet.) (“The law is well-settled that to present an issue to this Court, a party’s brief

shall contain, among other things, a clear and concise argument for the contentions

made with appropriate citations to authority and the record.”); TEX. R. APP. P.

38.1(i). We conclude Johnson waived any error below by failing to comply with

Rule 38.1. We AFFIRM the trial court’s judgment.




                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE


191289F.P05




                                          –3–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JESSICA L. JOHNSON, Appellant                  On Appeal from the 101st Judicial
                                               District Court, Dallas County, Texas
No. 05-19-01289-CV           V.                Trial Court Cause No. DC-19-03662.
                                               Opinion delivered by Justice
WELLS FARGO BANK, NA,                          Goldstein. Justices Partida-Kipness
Appellee                                       and Pedersen participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee WELLS FARGO BANK, NA recover its
costs of this appeal from appellant JESSICA L. JOHNSON.


Judgment entered January 8, 2021




                                         –4–